The opinion of the court was delivered by
Horton, C. J.:
This was a prosecution for a criminal offense — a misdemeanor — under §1, chapter 113, Comp. Laws of 1885, for cutting down grass in which the defendant had no interest, or right, standing and being on land not his own. The action was commenced and tried before a justice of the peace; thence appealed to the district court. In that court a motion to quash the complaint was sustained, and hence the appeal to this court is by the state. The defendant has filed no brief, and we are not advised upon what grounds the court quashed the complaint. We think it is sufficient: it is in the words of the statute. This is good as a general rule, especially in cases of misdemeanor. A statement of the value of the grass cut down is not required by the statute; and therefore it is not necessary to aver its value. (The State v. Armell, 8 Kas. 288.)
The judgment of the district court will be reversed, and the cause remanded, with directions to overrule the motion to ' quash.
All the Justices concurring.